DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/04/2022 has been entered. 
 
Status of Claims
Claims 1 and 3-9 were rejected in Office Action from 2/07/2022.
Applicant filed a response, amended claim 1 and cancelled claim 9. Claim 2 was previously cancelled.
Claims 1 and 3-8 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (JPWO2014051067) and further in view of Sasaki (U.S. patent Application Publication 2015/0132643).
Regarding claim 1, 3, and 5, Sugimoto teaches a binder composition for a non-aqueous secondary battery electrode (i.e., binder for a positive electrode) (paragraph [0005], [0087]) comprising a polymer A (polymer B1) that includes a conjugated diene monomer unit in a proportion of 20-80 mass%  (i.e., conjugated diene monomer such as 1,3-butadiene, isopropene) (paragraph [0087]-[0090], [0111]-[0114]) with a THF insoluble content of 30 mass% or less (paragraphs [0013], [0021], [0131]) and water (i.e., either water or an organic solvent can be used) (paragraph [0063]-[0064]).
Sugimoto does not explicitly articulate the specifics of the binder composition having a polymer B with a THF insoluble content of 80 mass% or more and including and aliphatic conjugated diene monomer unit in a proportion of at least 20 mass% and not more than 70 mass%. 
Sasaki, also directed to a binder composition for a non-aqueous secondary battery (i.e., lithium ion secondary battery) (abstract), comprising a polymer B (i.e., polymer A) (abstract) (paragraph [0029]) with an aliphatic conjugated diene monomer unit (paragraph [0023]-[0024]) in a proportion of 20 mass% to 50 mass% (paragraph [0024]) (table 1-2) with a THF insoluble content of 75 to 95 mass% (paragraph [0015]). Moreover, Sasaki teaches the polymer B (i.e., polymer A) in the binder composition (which as modified above included the polymer A and polymer B) is 50 to 100% mass % (paragraph [0044]). Sasaki teaches the polymer B provides balance between cycle characteristics and adhesiveness (paragraph [0024]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the binder composition of Sugimoto to include a polymer B with the specifics above as taught by Sasaki in order to provide a balance between cycle characteristics and adhesiveness for the battery. 
It is noted that Sugimoto and Sasaki differ in the exact same mass% content of the compositions in the binder as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the mass% content Sugimoto and Sasaki overlap the instant claimed mass% content and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).        
In addition, While Sasaki teaches the components quantities in % by weight, it is noted that in common usage, the mass of a component is often referred to as its weight because gravity is constant on Earth1. It is known that mass is a measure of how much matter an object has while weight is a measure of the amount of force brought to bear on an object by gravitational force. One can convert weight of a component to mass by the formula M = W/G (Newton’s Second Law) where G is the constant of acceleration of gravity on Earth (9.8m/s2). Since the components of Sasaki are expressed in % by weight (% weight = wcomponent/wtotal x100), the conversion factors are cancelled when changing the quantity in weight to mass units. Therefore, the weight % is equivalent to the mass%. 
As to the particulars of the polymer A being a particulate polymer, Sugimoto teaches the polymer A is in a polymer (B1) (paragraph [0111]). Further, Sugimoto describes the process of producing the polymer (B1) (paragraph [0133]) which includes the use of various additives to adjust particle sizes and to obtain relative uniform particle sizes (paragraph [0142]). Therefore, it is clear that the polymer A is in the form of particles. 
Sugimoto does not explicitly articulate the specifics of the particulate polymer A having a volume-average particle diameter of 0.01 µm or more and 0.20 µm or less. However, Sugimoto teaches the method of forming the polymer A (i.e., polymer B1) (paragraph [0133]) produce particles of the size of 0.1µm or less (i.e., 100nm or less) (paragraph [0142]) which encompass the claimed range. In addition, Sugimoto teaches the particulate polymer A corresponds to a binder for a positive electrode (paragraph [0087]-[0088]). Further, Sugimoto teaches an additional particulate polymer that corresponds to a binder for a negative electrode and such has an average particle size of 0.01 µm to 1 µm (paragraph [0055]) which encompass the claimed volume-average particle diameter (i.e., it is expected that an average particle diameter of Sugimoto would be at least 0.55µm [i.e., (0.1µm + 1µm)/2] and in particle dispersion and normal distribution, the highest volume would be around 0.55µm down to the lowest (i.e., 0.1µm) and highest (i.e., 1µm) volume range.) Therefore, Sugimoto reads on the claimed volume average particle diameter. Sugimoto teaches average particle size in this range provides excellent adhesion properties. 
Accordingly, considering that the average particle size of the polymer corresponding to a binder for a negative electrode of 0.01 µm to 1 µm can provide excellent adhesion properties, it would have been obvious to a skilled artisan to consider the polymer A, which is also a binder for an electrode, to have the same average particle size in order to provide excellent adhesion properties in the positive electrode. 
  It is noted that Sugimoto differ in the exact same volume-average particle diameter as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the polymer volume-average particle diameter of Sugimoto overlap the instant claimed range and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    
Regarding claim 4, Sugimoto teaches the binder composition as described above but does not teach the particulars of the polymer B having a volume-average particle diameter of at least 0.01 µm and not more than 0.5 µm. However, Sasaki teaches the polymer B having a volume-average particle diameter of at least 0.05 µm (i.e., 50nm) to 0.5 µm (i.e., 500nm) (paragraph [0043]). Sasaki teaches this particle size provides enhanced strength and flexibility in the electrode (paragraph [0043]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the binder composition of Sugimoto to include a polymer b having the above particle diameter characteristics as taught by Sasaki in order to provide enhanced strength and flexibility in the negative electrode. 
Regarding claims 6-8, Sugimoto teaches the binder composition is utilized in a slurry to produce a battery electrode (paragraph [0030]) as such, it is clear the electrode would include a active material as such is known in the art of batteries. Moreover, Sugimoto teaches the binder composition is used in a battery (paragraphs [0001]-[0004]) which is also known in the art of batteries to include a positive electrode, negative electrode, electrolyte solution, and a separator (see paragraphs [0005], [0012], [0185]).

Response to Arguments
Applicant argue that Sugimoto does not teach the specifics of the volume-average particle diameter as the cited sections corresponds to a particle size corresponding to a binder for a negative electrode.
Examiner agrees. However, considering a different approach of Sugimoto (see page 4, lines 19-25 and page 5, lines 1-15 above), it appears that the prior art meet the requirements of the claimed volume-average particle diameter of the polymer A. In addition, since the limitations are met by the prior art, the arguments corresponding to the declaration from 07/04/2022 are not being considered as criticality is being claimed in association with the volume-average particle diameter, which Sugimoto suggests. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sugimoto (CN104396060B). Sugimoto teaches a binder with a polymer A having a conjugated diene monomer unit in a proportion of 20-60 mass% (page 5).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://sciencenotes.org/mass-vs-weight-the-difference-between-mass-and-weight/